DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of a single mutations of the CD loop (Y16S), SEQ ID NO: 30 (Y16S mutation of CD loop, does not comprise FG loop mutation) and nucleic acid in the reply filed on 11/9/2020 is acknowledged.
In the response to the Restriction requirement mailed 10/30/2020, Applicants added new claim 50. Newly submitted claim 50 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claim 50 is directed to a distinct method.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not have the same materially design, mode of operation, function or effect and they do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants because the new claim is directed to detecting the presence of a protein in a sample by contacting the sample with a fusion molecule comprising a heterologous molecule which binds the protein and 10Fn3 domain. Therefore, the inventions of claim 30 (and dependent claims) are distinct from New claim 50.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 50 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 33, 38, 39 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 30-32, 34-37 and 40-48 read on the elected species and are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2020, 11/9/2020 was considered by the examiner.
Claim Objections
Claims 30-31 objected to because of the following informalities:  The same terminology should be used throughout the claims. For example, claim 30 recites, “KD” and claim 31 recites “kd”.  The accepted terminology in the art is “KD”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-32 and 41-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 30 is drawn a nucleic acid encoding a polypeptide comprising a 10Fn3  domain, wherein the 10Fn3 domain binds to HSA with a Kd of 1µM or less and comprises AB, BC, CD, DE, EF and FG loops, wherein the 10Fn3 domain comprises the amino acid sequence of SEQ ID NO: 23 but wherein the CD loop has 1, 2 or 3 amino acid substitutions and the FG loop optionally has 1, 2 or 3 amino acid substitutions, and wherein the serum half-life of a moiety that is linked to the 10Fn3 domain is extended relative to that of the moiety that is not linked to the 10Fn3 domain. 
The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. SEQ ID NO: 23 is the amino acid sequence of native 10Fn3. The CD loop is 18 amino acids and comprises the sequence: GREVQKYSDLGPLYIYQE (SEQ ID NO: 28). The mutation in the CD loop can be any of the 18 amino acids in the CD loop and the substitution can be any natural or unnatural amino acid. The limitation following “optionally” (substitution in the FG loop) is considered entirely optional and not required by the claim. 
Assessment of whether species are support in the original specification 
67 embodiment (SEQ ID Nos: 30-34, 36-40, 42-46, 57, 58, 60-63, 65-68, 70, 71, 73-76, 78, 79, 81-84, 86, 87, 89-98, 100-109 and 111-118) of the invention of claims were reduced to practice at the time of filing. Applicants disclosed Table 7 (starting on p. 90 of instant specification) of adnectins comprising AB, BC, CD, DE, EF and FG loops, wherein the 10Fn3 domain comprises the amino acid sequence of SEQ ID NO: 23 but wherein the CD loop and optionally the FG loop has 1, 2 or 3 amino acid substitutions. Please note Table 7 also lists sequences that do not comprise the AB, BC, CD, DE, EF and FG loops and also sequences that do not comprise substitutions of the CD loop. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of SEQ ID Nos: 30-34, 36-40, 42-46, 57, 58, 60-63, 65-68, 70, 71, 73-76, 78, 79, 81-84, 86, 87, 89-98, 100-109 and 111-118 at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of the sequences of Table 7 are not representative of the genus. The disclosure of the sequences are not representative of the entire genus encompassed by claim 30 because the genus is enormous.   
With the aid of a computer, one of ordinary skill in the art could identify all of nucleic acids encoding a polypeptide comprising 1, 2 or 3 substitutions in the CD loop and optionally 1-3 substitutions in the FG loop. However, there is no teaching regarding which amino acids in the CD loop can vary from SEQ ID NO: 23 and still have the claimed activity. Although a variation of 1 to 3 amino acids in the CD loop does not seem to be a great number, if one considers that the claim includes 1-3 substitutions and there are 20 natural amino acids and a great number of non-natural amino acids and the substitutions can occur at any of the 18 amino acids in the CD loop, in any combination, the number of peptides that meet the requirement is enormous. 
Therefore, disclosure of polypeptides of Table 7 are not representative of the genus.

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of the nucleic acid encoding an 10Fn3 polypeptide with 1 to 3 substitutions in the CD loop that leads to the claimed function of binding the HSA with a Kd of less than 1µM and wherein the serum half-life of a moiety linked to the 10Fn3 domain is extended relative to a moiety not linked to the 10Fn3 domain. The instant specification states standard homology modeling tools show that there are two contact regions of Adnectin in contact with HSA. The instant specification states select residues of the FG loop and from weak interactions with HSA, while the major contact residues are found in the CD loop (instant specification p. 80). However, the specification does not suggest the physical basis for the claimed activity and therefore do not describe which substitutions could be made while preserving function of binding to HSA. 
Importantly, the instant specification discloses that a peptide that would meet the structural limitations of claim 30, would not meet the functional limitations of claim 30. Table 4 discloses ADX_6734_A02 (I43A/Y44E) that does not have binding to HSA (Table 4, p. 85). However, Table 4 also discloses adnectins with I43Y substitution meets the structural and functional limitations of claim 30. Therefore, the instant specification discloses the unpredictability of the substitutions. Importantly, the instant specification shows that polypeptides that have 2 mutations in the CD loop do not meet the functional limitations of the claims. In addition, it is well known in the art that a single substitution can have a dramatic effect on the properties of a protein (Proteins < Proteins | Boundless Biology (lumenlearning.com)> accessed 2/13/2021) p. 13). 
Solid state peptide synthesis and the cloning, recombinant expression and purification of proteins is well-known in the art. It is not disputed that one of ordinary skill in the art could isolate, albeit with route experimentation and optimization, a nucleic acid encoding a polypeptide comprising 10FN3 with 1-3 substitutions.  Where the specification fails to provide description is in the structure of the protein to make. For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless nucleic acids encoding a polypeptide comprising a 10Fn3 domain with 1-3 CD loop substitutions and optionally 1-3 in the FG loop that meet the structural limitations of the claims would also have the claimed function. This is an issue of written description. The specification does not make clear which proteins are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which nucleic acid/proteins to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of the 67 embodiments of Table 7 having substitutions in the CD loop. Therefore, only SEQ ID Nos: 30-34, 36-40, 42-46, 57, 58, 60-63, 65-68, 70, 71, 73-76, 78, 79, 81-84, 86, 87, 89-98, 100-109 and 111-118 satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 40 fails to include all of the limitations of claim 30 (claim upon which it depends) because SEQ ID Nos: 48-49, 51-52 and 54-55 do not comprise 1 to 3 substitutions in the CD loop as required by claim 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 30-32 and 41-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell et al. (WO2015/143199, published 9/24/15, filed 3/19/15 and designates the United States, cited on IDS and provided by Applicants, copy provided herein). 
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 30, Mitchell et al. teach novel south-pole based serum albumin binding 10FN3 containing adnectins (top of p. 2). With respect to the limitation “…comprises AB, BD, CD, DE, EF and FG loops, wherein the 10Fn3 domain comprises the amino acid sequence of SEQ ID NO: 23, but wherein the CD loop has 1, 2, or 3 amino acid substitutions…”, Mitchell et al. teach an embodiment wherein the CD loop with an altered amino acid sequence relative to the sequence of the corresponding CD loop of the human FN3 domain (p. 2, 2nd para.). Mitchell et al. teach the 10FN3 comprises AB, BC,CD, DE, EF and FG loops (p. 2, 2nd para.). SEQ ID NO: 41 of Mitchell et al. comprises AB, BC, CD, DE, EF and FG loops and comprises a substitution in the CD loop (underlined sequence of SEQ ID NO: 41) and comprises SEQ ID NO: 23 (p. 111).  The substitution is L10W and corresponds to the 10th amino acid of the CD loop (as represented by instant SEQ ID NO: 28). Please note that instant SEQ ID NO: 28 is the amino acid sequence of the CD loop.  Please note that the transitional phrase “comprising” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of claim 30 and SEQ ID NO: 23 includes sequences in which SEQ ID NO: 23 is embedded and does not exclude additional, unrecited elements.
 Mitchell et al. teach the polypeptide binds human serum albumin with a KD of less than 500 nM, meeting the limitation of “KD of 1µM or less”.
With respect to the limitation “a nucleic acid encoding a polypeptide comprising a 10Fn3 domain…” Mitchell et al. teach that included in the present disclosure are nucleic acid sequences encoding any of the proteins described herein (bottom of p.61). Mitchell et al. teach that it is appreciated by those skilled in the art, because of third base degeneracy, almost every amino acid can be represented by more than one triplet codon in coding a nucleotide sequence. Therefore, a nucleic acid sequence encoding a protein described herein may be modified slightly in sequence and yet still encode its representative gene product (top of p. 62). Mitchell et al. teaches isolated nucleic acid molecules encoding the polypeptide of embodiments 1-39 (embodiment 41) (p. 107). It should be noted that embodiment 39 includes SEQ ID NO: 28 (p. 107). Mitchell et al. also claims polynucleotides encoding the polypeptides of the invention (claim 16).
 With respect to the limitation “wherein the serum half-life of a moiety that is linked to the 10FN3 domain is extended relative to that of the moiety that is not linked to the 10FN3 domain”, Mitchell et al. teach the compounds (10FN3) of the invention increase the serum half-life of various therapeutics (p. 1, 5, 12, 22). Moreover, the 10FN3 of Mitchell et al. would inherently have all of the activities and properties of the composition of claim 30.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Mitchell et al. teach a 10FN3 domain that meets the structural limitations of claim and would therefore have the same function. Please note that a mutation in the FG loop is optional and not required by claim 1. 
With respect to claims 31, 32 and 42, the limitations “wherein the polypeptide binds to HSA with an off-rate (Kd) that is greater than the kd of the 10FN3 domain comprising the amino acid sequence set forth in SEQ ID NO: 23” (claim 31) and “wherein the polypeptide binds to HSA with an on-rate (ka) that is within 10-fold of the ka of the 10FN3 domain comprising the amino acid sequence set forth in SEQ ID NO: 23” (claim 32), and “wherein the ratio of the off rate of the polypeptide to the off-rate of the 10Fn3 domain comprising the amino acid sequence set forth in SEQ ID NO” 23 is at least about 3” (claim 42),  Mitchell et al. teach the compounds (10FN3) of the invention increase the serum half-life of various therapeutics (p. 1, 5, 12, 22). Moreover, the 10FN3 of Mitchell et al. would inherently have all of the activities and properties of the composition of claim 30.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Mitchell et al. teach a 10FN3 domain that meets the structural limitations of claim and would therefore have the same off-rate and on-rate. 
With respect to claim 41, Mitchell et al. teach the adnectins of the invention bind to domain I-II of HSA (top of p. 22). Moreover, as indicated above, Mitchell et al. teach a nucleic acid encoding a polypeptide that meets the structural limitations of claim 30, therefore the same polypeptide would have the same binding. 
With respect to claims 43 and 45, Mitchell et al. teach and claim a fusion polypeptides comprising the 10FN3 domains and a heterologous protein wherein the 10Fn3 domain comprises AB, BC, CD, DE, EF and FG loops and a CD loop with an altered amino acid sequence (p. 4, 2nd para., embodiment 23, p. 105 and claim 9). Mitchell et al. teach in certain embodiments, the heterologous protein is a polypeptide comprising a 10FN3 domain (bottom of p. 4, embodiment 30, p. 106 and claim 11). Mitchell et al. teach the protein and fusion proteins may be produced as a fusion protein with a heterologous polypeptide (p. 63).
With respect to claim 44, Mitchell et al. teach and claim the fusion protein comprises an albumin binding adnectin and a heterologous moiety, wherein the heterologous moiety is a therapeutic moiety (p. 4, embodiment 29, p. 29 and claim 10).
With respect to claims 46-48, Mitchell et al. teach and claim a method of producing the adnectins or fusion proteins comprising culturing the cell comprising the nucleic acid molecules encoding the same conditions suitable for expressing the Adnectins or fusion proteins, and purifying the same (top of p. 6 ). Mitchell et al. teach and claim cells and expression vectors encoding the nucleic acid molecules (bottom of p. 5 and claim 18-19). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 30-32 and 41-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9-12, 14 and 22-27 of copending Application No. 15/127,166 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims a polypeptide comprising a 10FN3 wherein the domain comprises AB, BC, CD,DE, EF and FG loops, wherein the CD loop comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 101-125. The sequences comprise CD loops with mutations. For example, SEQ ID NO: 113 comprises a mutation at residue 11 of the CD loop. The copending Application also claims a fusion polypeptide comprising a heterologous protein and the sequences of claim 14, meeting the limitations of instant claims 30-32 and 41-45.
The copending Application does not claim the nucleic acid encoding the polypeptide or an expression vector or a cell (claims 46-48), however it would have been obvious to a person of ordinary skill in the art to derive the nucleic acid encoding the polypeptide, expression vectors and cell comprising the nucleic acid in order to make the polypeptide of the instant claims. There is a reasonable expectation of success given that methods of making nucleic acids and polypeptide are well known in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 31-32 and 41-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-29 of copending Application No. 16/549,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claims an isolated nucleic acid encoding a polypeptide comprising a 10Fn3 domain comprising an AB,BC,CD,DE,EF and FG loops with an altered CD loop, wherein the polypeptide binds to a HSA with a Kd of less than 500 nM (claim 16,18, 21-25), which anticipates the limitations of instant claims 30-32, 41-42. The copending Application claim sequences (claim 17) that comprise substitutions in the CD loop. The copending Application also claims a cell comprising the nucleic acid (claim 19), meeting the limitation of instant claims 47-48. With respect to claims 43-45, the copending Application also claims a fusion protein comprising a heterologous protein, wherein the heterologous protein is a therapeutic protein, wherein the heterologous protein is a polypeptide comprising a 10Fn3 domain (claim 26-28). Therefore, the copending Application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The teachings of the closest prior art are presented above. However, Mitchell et al. does not teach or suggest the substitutions (i)-(viii) of claims 34-37. There was no art found that teaches or suggests those specific substitution in the CD loop of SEQ ID NO: 23. One of ordinary skill would not look to the teachings of Mitchell et al. and be motivated to pick those specific amino acids for substitution with the amino acids of (i)-(viii). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TARA L MARTINEZ/Examiner, Art Unit 1654